TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 1, 2016



                                      NO. 03-14-00799-CV


                                    William Wiese, Appellant

                                                  v.

                                    Fadya AlBakry, Appellee




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
            REVERSED AND RENDERED – OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on September 19, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the portion of the trial court’s order lifting the international-travel restriction. Therefore, the

Court reverses the portion of the trial court’s order modifying the international-travel restriction

in the parties’ 2005 agreed divorce decree, and renders judgment in favor of appellant on that

issue. Appellee shall pay all costs relating to this appeal, both in this Court and the court below.